Exhibit 10.1

 

WAIVER AND FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This WAIVER AND FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of July 28, 2011 (the “Agreement”) is entered into among CIBER, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

A.                                   The Borrower, the Guarantors, the Lenders
and the Administrative Agent entered into that certain Amended and Restated
Credit Agreement dated as of August 20, 2009 (as amended by (i) that certain
First Amendment to Amended and Restated Credit Agreement dated February 18,
2010, (ii) that certain Second Amendment to Amended and Restated Credit
Agreement dated August 2, 2010, and (iii) that certain Third Amendment to
Amended and Restated Credit Agreement dated February 18, 2011 and as further
amended or otherwise modified from time to time, the “Credit Agreement”).

 

B.                                     Certain Events of Default have occurred
under Section 8.01(b) the Credit Agreement as a result of the Loan Parties’
failure to comply with Section 6.12(a) of the Credit Agreement (Consolidated
Fixed Charge Coverage Ratio), Section 6.12(b) of the Credit Agreement
(Consolidated Leverage Ratio) and Section 6.12(c) of the Credit Agreement
(Consolidated EBITDA), in each case as of the end of the Fiscal Period ended
June 30, 2011 (collectively, the “Existing Events of Default”).

 

C.                                     The Loan Parties have requested that the
Administrative Agent and the Required Lenders (i) waive the Existing Events of
Default and (ii) amend certain terms of the Credit Agreement.

 

D.                                    The Administrative Agent and the Required
Lenders are willing to do so, subject to the terms and conditions specified in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Estoppel, Acknowledgement and
Reaffirmation.  The Borrower hereby acknowledges that the Existing Events of
Default currently exist and have not been previously waived.  As of July 22,
2011, the principal balance outstanding under (i) the Revolving Credit Loan,
including the Swing Line Loan, was not less than $70,000,000.00 and (ii) the
Term Loan was not less than $32,500,000.00, which amounts constitute valid and
subsisting obligations of the Borrower to the Lenders that are not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.  Each Loan Party hereby (i) acknowledges its obligations under the Loan
Documents, (ii) reaffirms that each of the Liens created and granted pursuant to
the Loan Documents is valid, subsisting, of first-priority (subject to Permitted
Liens) and duly perfected to the extent required by the Loan Documents and
(iii) acknowledges that this Agreement shall in no manner impair or otherwise
adversely affect such Liens.

 

2.                                       Waiver.  Subject to the other terms and
conditions of this Agreement, the Administrative Agent and the Required Lenders
hereby waive the Existing Events of Default.  This waiver is limited solely to
the Existing Events of Default, and nothing contained in this Agreement shall be
deemed to constitute a waiver of any other rights or remedies the Administrative
Agent or any Lender may have

 

--------------------------------------------------------------------------------


 

under the Credit Agreement or any other Loan Documents or under applicable law. 
Nothing herein shall modify or affect the obligations of the Loan Parties to
comply with each and every duty, term, condition or covenant contained in the
Credit Agreement and the other Loan Documents from and after the date hereof.

 

3.                                       Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                  The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Applicable Rate” means with respect to Revolving Credit Loans, the Term Loan,
Swing Line Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum:

 

Commitment
Fee

 

L/C Fee

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

0.50%

 

4.50%

 

4.50%

 

3.50%

 

 

(b)                                 The definition of “Change in Law” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

(c)                                  The definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication):  (a) the net income
(or net loss) for such period; provided that net income (or net loss) shall be
computed without giving effect to extraordinary gains or extraordinary losses;
provided further that there shall be excluded the net income (or net loss) of
any Person (other than a Subsidiary of Borrower) in which Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions; plus (b) Consolidated Interest Expense (net
of interest income) for such period to the extent included in the determination
of such net income (or net loss); plus (c) Consolidated Tax Expense for such
period to the

 

2

--------------------------------------------------------------------------------


 

extent included in the determination of such net income (or net loss); plus
(d) all amounts treated as expenses for such period for depreciation and the
amortization of intangibles of any kind; plus (e) any non-cash expense
attributable to the expensing of share based payment awards (including without
limitation awards related to stock option programs and phantom stock programs)
pursuant to the implementation of or compliance with the Financial Accounting
Standards Board Statement 123R (excluding any such expense that constitutes an
accrual of or a reserve for cash charges for any future period); plus (f) for
the fiscal quarter ending December 31, 2010, up to $10,000,000 of non-recurring
charges in the aggregate primarily relating to several accounts receivable
balances or unbilled revenue balances where the Borrower’s ability to collect is
questionable due to either the customers’ ability to pay or disagreements
regarding the work performed, net of any provision previously established,
retiree health care benefits, anticipated litigation settlement costs and costs
relating to a pledge for a donation; minus (g) without duplication, any non-cash
gains attributable to the expensing of share based payment awards (including
without limitation awards related to stock option programs and phantom stock
programs) pursuant to the implementation of or compliance with the Financial
Accounting Standards Board Statement 123R (excluding any such gain that
represents the reversal of any accrual of or reserve for anticipated cash
charges in any prior period that are described in the parenthetical to
clause (e) above); plus (h) any non-cash mark-to-market expense (minus any
non-cash mark-to-market gains) relating to Swap Agreements permitted hereunder
for such period to the extent included in the determination of such net income
(or net loss) plus (i) for the fiscal quarter period ending June 30, 2010 only,
non-cash goodwill impairment charges for such period not to exceed $112,000,000
in the aggregate; plus (j) up to $18,000,000 in goodwill impairment to the
extent recognized in accordance with GAAP during the Fiscal Period ended as of
June 30, 2011; plus (k) up to $2,600,000 in respect of the non-cash earn-out
payment true up in reference to the Segmenta Acquisition to be recognized in
accordance with GAAP during the Fiscal Period ended as of June 30, 2011; plus
(l) the aggregate cash costs in excess of $100,000 incurred for (1) the field
examination required by the Fourth Amendment and (2) the fees paid to the
financial advisor (or to the Administrative Agent in reimbursement of such fees)
retained by the Administrative Agent as permitted by the Fourth Amendment, but
in each case only to the extent included in the determination of such
Consolidated EBITDA.

 

(d)                                 The definition of “Consolidated Fixed
Charges” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

“Consolidated Fixed Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated Tax Expenses (calculated without giving effect to any
adjustment resulting from (x) the goodwill impairment charge taken in the fiscal
quarter ended June 30, 2011, (y) the up to $10,000,000 non-recurring charge
taken in the fiscal quarter ended December 31, 2010 and (z) the up to
$29,100,000 non-recurring charge taken for the write-down of deferred tax assets
in the fiscal quarter ended June 30, 2011) for such period plus
(ii) Consolidated Interest Expense for such period plus (iii) Consolidated
Scheduled Funded Debt Payments for such period plus (iv) for only those periods
ending prior to the Third Amendment Effective Date, the amount of cash
Restricted Payments in any

 

3

--------------------------------------------------------------------------------


 

such period permitted by Section 7.06(d) as in effect prior to the Third
Amendment Effective Date, all as determined in accordance with GAAP.

 

(e)                                  The following definition of “Fourth
Amendment” is hereby added to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order to read as follows:

 

“Fourth Amendment” means that certain Waiver and Fourth Amendment to Amended and
Restated Credit Agreement entered into by the Loan Parties, the Administrative
Agent and the Required Lenders on the Fourth Amendment Effective Date.

 

(f)                                    The following definition of “Fourth
Amendment Effective Date” is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

 

“Fourth Amendment Effective Date” means July 28, 2011.

 

(g)                                 Section 6.01 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of subsection
(b) thereof; (ii) replacing the period at the end of subsection (c) with “; and”
and (iii) adding new subsections (d) and (e) to the end thereof, to read as
follows:

 

“(d) as soon as available, but in any event within twenty-five (25) days after
the end of each calendar month that is not also the end of a Fiscal Period for
which a report under Section 6.01(b) is required, (i) a consolidated and
consolidating balance sheet for Borrower and its Subsidiaries as at the end of
such month, and the related consolidated and consolidating statements of income
or operations, shareholders’ equity and retained earnings for such month and for
the portion of Borrower’s fiscal year then ended, setting forth, in each case in
comparative form, the figures for the corresponding months and for the portions
of the previous fiscal year, all in reasonable detail, such financial statements
to be certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and retained earnings of Borrower and its Subsidiaries in accordance with
the standard accounting practices of the Borrower, it being understood that no
GAAP audit adjustments for quarter end or year end shall be included therein,
and (ii) a narrative summary regarding the efforts of the Loan Parties with
respect to material asset dispositions since the last report to the Lenders
under this Section 6.01(d); and

 

(e) (i) on the last Business Day of each calendar month ending  after the Fourth
Amendment Effective Date (each such date, a “Forecast Date”), a consolidated
forecast of cash flows for the Loan Parties for the thirteen (13) week period
commencing with the week following such Forecast Date in form and detail
reasonably satisfactory to the Administrative Agent (a “Forecast”) and (ii) on
the last Business Day of the first full week following the Fourth Amendment
Effective Date  and on the last Business Day of each week thereafter (each such
date, a “Reconciliation Date”), a reconciliation between actual cash flows for
the week ending one week before such Reconciliation Date and the projected cash
flows for such week as set forth in the most recent previous Forecast..  In the
event that the projected cash flows set forth in any Forecast contain material
differences from the projected cash flows for any period in such Forecast that
was covered in the immediately preceding Forecast, the Borrower shall provide
descriptions of such material differences and the rationale therefor.”

 

4

--------------------------------------------------------------------------------


 

(h)                                 Section 6.02(a) of the Credit Agreement is
hereby amended to read as follows:

 

“(i) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of Section 6.01, a duly completed Compliance Certificate
signed by an appropriate Responsible Officer of Borrower and (ii) concurrently
with the delivery of the financial statements referred to in subsection (d) of
Section 6.01, a monthly covenant calculation worksheet setting forth the
calculation of the financial covenants in Section 6.12 (a)-(c) as of the last
day of the prior calendar month for the twelve month period ending on such
date;”

 

(i)                                     Section 6.02(h) of the Credit Agreement
is hereby amended to read as follows:

 

“promptly, but in any event within a reasonable period of time thereafter, such
additional information regarding the business, financial or corporate affairs of
any Loan Party or any Subsidiary thereof or compliance with the terms of the
Loan Documents, as Administrative Agent or any Lending Party may from time to
time reasonably request, including, without limitation, a telephone conference
or physical meeting with the Lenders to update the Lenders on the financial
performance of the Loan Parties; and”

 

(j)                                     Section 6.12(a) of the Credit Agreement
is hereby amended to read as follows:

 

Consolidated Fixed Charge Coverage Ratio. Maintain, as of the last day of each
Fiscal Period, a Consolidated Fixed Charge Coverage Ratio not less than the
corresponding ratio for such day set forth below:

 

September 30, 2011

 

0.49 : 1.00

 

December 31, 2011

 

0.95 : 1.00

 

March 31, 2012 and thereafter

 

1.25 : 1.00

 

 

(k)                                  Section 6.12(b) of the Credit Agreement is
hereby amended to read as follows:

 

Consolidated Leverage Ratio.  Maintain, as of the last day of each Fiscal Period
set forth below, a Consolidated Leverage Ratio not greater than the
corresponding ratio for such day set forth below:

 

September 30, 2011

 

4.30 : 1.00

 

December 31, 2011

 

2.20 : 1.00

 

March 31, 2012

 

2.25 : 1.00

 

June 30, 2012 and thereafter

 

2.00 : 1.00

 

 

(l)                                     Section 6.12(c) of the Credit Agreement
is hereby amended to read as follows:

 

Consolidated EBITDA.  Maintain Consolidated EBITDA for the twelve-month period
ending as of the end of each fiscal quarter of the Borrower of at least
(i) $27,000,000 for the twelve month period ending September 30, 2011,
(ii) $36,000,000 for the twelve month period ending December 31, 2011 and
(iii) from March 31, 2012 and thereafter, $45,000,000.

 

5

--------------------------------------------------------------------------------


 

(m)                               Section 7.03(j) of the Credit Agreement is
hereby amended to read as follows:

 

“Debt incurred by any Foreign Subsidiary that is non recourse as to any Loan
Party; provided that the aggregate principal amount of any such Debt outstanding
at any time pursuant to this Section 7.03(j) for all such Foreign Subsidiaries
shall not exceed $5,000,000.00 plus, to the extent in excess of $5,000,000.00,
additional Debt permitted to be outstanding pursuant this Section 7.03(j) as
specified in that certain Second Amendment to Amended and Restated Credit
Agreement and Waiver, dated August 2, 2010, that remains outstanding as of the
Fourth Amendment Effective Date plus, from and after the Fourth Amendment
Effective Date, $2,000,000.00 in excess of the amount of such Debt outstanding
as of the Fourth Amendment Effective Date (“Permitted Foreign Subsidiary
Debt”);”

 

4.                                       Perfection Certificate.  Within thirty
(30) days of the Fourth Amendment Effective Date, the Loan Parties shall provide
a perfection certificate, in form reasonably satisfactory to the Administrative
Agent, duly executed by a Responsible Officer of each Loan Party; provided,
however, that the Administrative Agent may extend the date for the delivery of
such certificate in its sole discretion.

 

5.                                       Lender Advisor.  If the Administrative
Agent engages, directly or through counsel, an independent qualified financial
advisor to monitor the Loan Parties’ financial and operational performance and
conduct (or subcontract) an appraisal or field exam of the Collateral, the Loan
Parties shall fully cooperate with such financial advisor and provide such
financial advisor with reasonable access to any non-privileged information
reasonably necessary for it to perform the services for which it was engaged. 
Borrower shall be responsible for payment of all reasonable fees and expenses
incurred in connection with the retention by the Administrative Agent of such
Financial Advisor.

 

6.                                       Field Examination.  The Borrower and
its Subsidiaries shall permit and facilitate a field audit to be conducted by
Bank of America Business Credit for the purpose of validating the asset coverage
test set forth in Section 6.12(d) of the Credit Agreement.  The Borrower and its
Subsidiaries shall fully cooperate with the field examiners and shall be
responsible payment of all reasonable fees and expenses incurred in connection
with the field examination.

 

7.                                       Conditions Precedent.  This Agreement
shall be effective upon satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent shall have
received counterparts of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders and Bank of America, N.A., as Administrative
Agent.

 

(b)                                 The Administrative Agent shall have received
such incumbency certificates and/or other certificates of Responsible Officers
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with the Amendment and
Waiver and the other Loan Documents to which such Loan Party is a party.

 

(c)                                  The Administrative Agent shall have
received an amendment fee in the amount of $600,000 to be shared by each Lender
executing this Agreement on or before 5 p.m. (Pacific time) on July 28, 2011 on
a pro rata basis based upon the principal balance of outstanding Term Loans held
by such Lenders and the outstanding Revolving Credit Commitments held by such
Lenders.

 

6

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received reimbursement from
the Borrower for all reasonable out-of-pocket fees and expenses (including
without limitation reasonable out-of-pocket fees and costs of counsel to the
Administrative Agent) incurred in connection with the Loan Documents and this
Agreement and invoiced through the Fourth Amendment Effective Date.

 

(e)           The Administrative Agent shall have received a Forecast for the 13
week period commencing July 25, 2011.

 

8.             Representations of the Loan Parties.  Each of the Loan Parties
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

 

(a)           Each of the Loan Parties has the full power and authority to
enter, execute and deliver this Agreement and perform its obligations hereunder,
under the Credit Agreement, as amended hereby, and under each of the Loan
Documents.  The execution, delivery and performance by each of the Loan Parties
of this Agreement, and the performance by each of the Loan Parties of the Credit
Agreement, as amended hereby, and each other Loan Document to which it is a
party, in each case, are within such Person’s powers and have been authorized by
all necessary corporate, limited liability or partnership action of such Person.

 

(b)           This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with its execution, delivery or performance of
this Agreement and the transactions contemplated hereby.

 

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

 

(e)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

(f)            As of the date hereof after giving effect to this Agreement, no
Default or Event of Default exists under the Credit Agreement or any of the
other Loan Documents.

 

9.             Release.  In consideration of the Administrative Agent’s and the
Required Lenders’ willingness to enter into this Agreement, each of the Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents

 

7

--------------------------------------------------------------------------------


 

through the date of this Agreement, whether arising at law or in equity, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which each of the Loan Parties may have or
claim to have against any of the Lender Group.

 

10.           Expenses.  Upon written demand therefor, the Loan Parties shall
pay all reasonable out-of-pocket expenses incurred by the Administrative Agent
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Agreement and the closing of the transactions contemplated
hereby.

 

11.           Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents after giving effect to the
transactions contemplated hereby and (c) agrees that except as expressly
provided herein, this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge such Guarantor’s obligations
under the Loan Documents.

 

12.           Reference to and Effect on Loan Documents.  Except as specifically
modified herein, the Loan Documents shall remain in full force and effect.  The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent and the Lenders
under any of the Loan Documents, or constitute a waiver or amendment of any
provision of any of the Loan Documents, except as expressly set forth herein. 
This Agreement shall constitute a Loan Document.

 

13.           Further Assurances.  The Loan Parties each agree to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

 

14.           Entirety.  This Agreement and the other Loan Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

 

15.           Governing Law; Jurisdiction; Etc.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5 140 1 AND 5
1402).

 

(b)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE

 

8

--------------------------------------------------------------------------------


 

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY LENDING PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ANY OF
ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION ((B) OF THIS SECTION 15. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(COLLECTIVELY, THE “CLAIMS”).  EACH OF THE PARTIES HERETO REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

16.           Miscellaneous.

 

(a)           This Agreement shall be binding on and shall inure to the benefit
of the Loan Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns.  The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of the Loan
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.

 

(b)           Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(c)           Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(d)           Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Loan Documents, the provision contained in this Agreement shall
govern and control.

 

(e)           This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed counterpart of this Agreement by telecopy or
other electronic imaging means (including .pdf) shall be effective as an
original.

 

(f)            This Agreement and the other Loan Documents constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous documents, agreements and understandings, oral or written,
relating to the subject matter hereof.

 

[Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CIBER, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Claude J. Pumilia

 

Name: Claude J. Pumilia

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

GUARANTOR:

CIBER INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Claude J. Pumilia

 

Name: Claude J. Pumilia

 

Title: Executive Vice President & Treasurer

 

WAIVER AND FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Linda Lov

 

Name: Linda Lov

 

Title: AVP

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

By:

/s/ Jan Y. Okinishi

 

Name: Jan Y. Okinishi

 

Title: Vice President

 

 

 

 

 

 

 

COMPASS BANK, an Alabama banking corporation

 

(herein referred to as “BBVA COMPASS”),

 

as a Lender

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name: Joseph W. Nimmons

 

Title: Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Jeff Benedix

 

Name: Jeff Benedix

 

Title: Assistant Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ David A. Wild

 

Name: David A. Wild

 

Title: Senior Vice President

 

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael Ball

 

Name: Michael Ball

 

Title: Vice President

 

WAIVER AND FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Philip K. Liebscher

 

Name: Philip K. Liebscher

 

Title: Senior Vice President

 

 

 

 

IBM CREDIT LLC,

 

as a Lender

 

 

 

 

By:

/s/ Salvatore Grasso

 

Name: Salvatore Grasso

 

Title: Manager of Credit

 

WAIVER AND FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------